Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-20-00098-CR

                                          Steven ROBLES,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CR-3435
                        Honorable Andrew Wyatt Carruthers, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: April 1, 2020

DISMISSED FOR LACK OF JURISDICTION

           Appellant filed a Notice of Request to File Permissive Appeal in Cause No. 2019-CR-3435.

However, the clerk’s record filed in this court relating to Cause No. 2019-CR-3435 does not

contain an appealable interlocutory order or a final judgment. We have jurisdiction only after

entry of a final judgment. See Williams v. State, 464 S.W.2d 842, 844 (Tex. Crim. App. 1971);

Keller v. State, 760 S.W.2d 816, 817 (Tex. App.—Corpus Christi 1988, no pet.). We therefore
                                                                                  04-20-00098-CR


ordered appellant to show cause why this appeal should not be dismissed for lack of jurisdiction.

Appellant has not responded. We dismiss this appeal for lack of jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-